Citation Nr: 0817640	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an overpayment of compensation benefits for a 
dependent spouse was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1979 and March 1980 to March 1994, between which periods he 
was in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the VA Regional 
Office (RO) in Houston, Texas.


FINDINGS OF FACT


1.  The veteran married his former wife "T" in April 1975.  
He divorced his former wife "T" in August 1998, but 
continued to receive benefits for a spouse.

2.  Pursuant to several VA compensation awards, including one 
directed to the veteran in March 1999, he was notified that 
his award included additional benefits for his spouse and 
advised of the necessity for promptly reporting any changes 
in dependency. 

3.  VA did not become aware of the veteran's divorce until 
September 2005.  

4.  VA was not solely at fault for the creation of the debt.


CONCLUSION OF LAW

An overpayment was properly created.  38 U.S.C.A. §§ 5107, 
5111, 5112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 
3.401, 3.500, 3.501 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present argument and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

The veteran has claimed he had taken all necessary action to 
inform VA of his divorce from his spouse "T," and that the 
responsibility for the creation of the overpayment was on the 
part of VA.  Specifically, the veteran alleges that in August 
1998 he notified the RO by telephone of his change in marital 
status, i.e. his divorce from "T" in August 1998.  He also 
alleges that he notified VA of a change of address at this 
time.  There is no report of any such contact in the record.  
He also alleges that at this time he provided the RO with a 
copy of his divorce decree.  There is no indication that the 
RO received this documentation at the time the veteran 
alleges.  He has not provided any such evidence.  The veteran 
has stated that following his divorce from "T" in August 
1998, he never received any communication from VA regarding 
the need to update his marital status, until July 2005.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award. 

Further, neither the veteran's actions nor his failure to act 
must have contributed to payment pursuant to the erroneous 
award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. §  
3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In 
addition, a veteran who is receiving compensation must notify 
the VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1). 

A review of the record discloses that pursuant to several VA 
compensation awards, including one in March 1999, the veteran 
was notified that his award included additional benefits for 
his spouse and advised of the necessity for promptly 
reporting any changes in dependency.  Specifically, the March 
1999 correspondence related that the veteran's service-
connected disability benefits for Chronic Obstructive 
Pulmonary Disease (COPD) had been increased to 10 percent 
disabling.  It also stated that VA was paying additional 
benefits for his spouse "T" and that he should notify VA 
right away if there was any change in the status of his 
dependents.  There is no indication that the veteran 
responded to this notification.  None of the RO's 
communications to the veteran were returned as undeliverable.  

In July 2005, the RO sent the veteran correspondence 
inquiring as to the status of his dependents and which asked 
him to return a Declaration of Status of Dependents form (VA 
Form 21-686c).  In September 2005, the veteran returned a 
completed VA Form 21-686c, which disclosed that he had 
divorced "T" in August 1998 and remarried to "P" in 
February 2005.  He also provided the RO with copies of his 
divorce decree relevant to "T" and marriage certificate for 
his remarriage to "P."  In October 2005, the RO 
retroactively reduced the veteran's benefits back to the 
month following his divorce from "T," September 1, 1998, 
through January 31, 2005, creating the overpayment which the 
veteran now contests.  

The veteran has not produced sufficient evidence that in 
August 1998 he notified the RO of his divorce from "T."  In 
this regard, the Board notes that the presumption of 
regularity of government process can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  It is presumed that Government officials 
would have acted properly upon receipt of documentation 
regarding the veteran's divorce from "T."  Had VA received 
notification from the veteran in 1998, it would have been 
noted in the veteran's claims folder and appropriate action 
would have been undertaken at that time.  

The Board also notes that the RO sent a letter to the veteran 
in March 1999 which clearly notified him that his award 
included additional benefits for his spouse.  Thus, the Board 
finds that the payments were not "based solely on 
administrative error" by VA.  

The Board further finds that the overpayment was properly 
created because the effective date for the termination of 
benefits paid by reason of divorce is the last day of the 
month in which the divorce occurred.  38 C.F.R. §§ 3.401(c), 
3.501(d)(2); 38 U.S.C.A. § 5112(b)(2).  In this case, the 
appropriate effective date for termination of benefits for 
the dependent spouse would be the last day of the month 
(August 1998) in which the divorce occurred.  Therefore, the 
veteran received payments beyond the date he was entitled. 


ORDER

The overpayment of compensation benefits for a dependent 
spouse was properly created and the appeal is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


